
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 188
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2009
			Mr. Boozman (for
			 himself and Mr. Buyer) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the service, courage, and
		  sacrifice of the Seawolves of Helicopter Attack Light Squadron
		  Three.
	
	
		Whereas Helicopter Attack Light Squadron Three (in this
			 resolution referred to as HAL–3) began as detachments of Navy
			 Helicopter Combat Support Squadron One (in this resolution referred to as
			 HC–1), which began helicopter gunship operations on September
			 19, 1966, in support of Army, Navy brown-water, and special operations units in
			 the Mekong Delta of South Vietnam;
		Whereas the detachments of HC–1 adopted the name
			 Seawolves;
		Whereas HAL–3 was officially established on April 1, 1967,
			 in Vung Tau, South Vietnam and was the only Navy helicopter gunship squadron in
			 the Vietnam War;
		Whereas during the squadron's five-year existence, the
			 nearly 3,000 Seawolves of HAL–3 displayed extraordinary courage in support of
			 United States military and political objectives in Vietnam;
		Whereas 44 Seawolves of HAL–3 gave their lives in support
			 of military operations in the Mekong Delta;
		Whereas the extraordinary performance of the Seawolves of
			 HAL–3 earned numerous unit citations, including six Presidential Unit
			 Citations, 13 Navy Unit Commendations, two Meritorious Unit Commendation, one
			 Republic of Vietnam Meritorious Unit Commendation, and the Vietnam Service
			 Medal;
		Whereas the valor of the Seawolves of HAL–3 earned five
			 Navy Crosses, 31 Silver Stars, 2 Legion of Merit Medals, five Navy and Marine
			 Corps Medals, 219 Distinguished Flying Crosses, 156 Purple Hearts, 101 Bronze
			 Stars, 142 Republic of Vietnam Gallantry Crosses, 439 Navy Commendation Medals,
			 228 Navy achievement Medals, and more than 16,000 Air Medals, making it one of
			 the most decorated Navy squadrons in the Vietnam War;
		Whereas the maintenance and administrative personnel of
			 HAL–3 contributed greatly to the successes of the nine HAL–3 detachments
			 operating throughout the Mekong Delta by providing the detachments with superb
			 maintenance support and logistics;
		Whereas HAL–3 flew over 130,000 hours of combat and
			 logistical support;
		Whereas HAL–3 inflicted an estimated 8,700 casualties on
			 enemy forces;
		Whereas HAL–3 performed 1,530 medical evacuations;
		Whereas HAL–3 delivered more than 37,000 passengers and
			 more than 1,000,000 pounds of cargo; and
		Whereas HAL–3 was decommissioned in March 1972 at Binh
			 Thuy, South Vietnam, as part of the Vietnamization program, leaving behind it a
			 combat and humanitarian record recognized as bringing great credit upon the
			 United States Navy and its role in the Vietnam War: Now, therefore, be
			 it
		
	
		that the House of Representatives—
			(1)honors the service, courage, and sacrifice
			 of the Seawolves of HAL–3;
			(2)honors the families of the Seawolves of
			 HAL–3 for their support;
			(3)expresses its
			 condolences to the families and comrades of those killed in action; and
			(4)recognizes HAL–3
			 as a unique squadron in the history of naval aviation.
			
